In a support proceeding, the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Kings *925County, dated April 9, 1974, as directed him to pay (1) $100 per week for the support of the two children in petitioner’s custody, retroactive to January 29, 1974, and (2) counsel fees in the amount of $750 to petitioner’s attorney. By order of this court, dated June 27, 1974, petitioner was stayed from all proceedings to enforce the said order on condition, inter alia, that appellant pay $60 per week for support of the two children. Proceeding remanded to the Family Court for a prompt hearing and a finding as to the exact amount of appellant’s income in 1974 and to date. Appeal held in abeyance in the interim. The support payments by appellant are to continue in accordance with the provisions of the order of this court dated June 27, 1974 pending determination of the appeal. The record establishes that appellant’s income from his business was minimal for the months of August through December, 1973 and that he supported himself and his children with borrowed moneys and unemployment insurance benefits. There was no proof adduced at the hearing as to the amount of his income for 1974 and the order does not recite the figures upon which the support award is based. Rabin, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.